UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4242


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

KENYATTA GREEN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00825-PMD-1)


Submitted:   February 15, 2011              Decided:   March 7, 2011


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.       William N. Nettles, United
States   Attorney,  Sean   Kittrell,   Assistant  United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenyatta    Green     appeals        his   100-month   sentence

following his conditional guilty plea to possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2006).   On appeal, Green argues that (1) the district court

erred in denying his motion to suppress a gun and ammunition

seized by police officers because they did not have reasonable

articulable suspicion that he was engaged in criminal activity;

and (2) the district court clearly erred during sentencing when

it applied the second-degree attempted murder cross-reference.

Finding no reversible error, we affirm.

          We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and the

court’s legal conclusions de novo.         United States v. Perry, 560

F.3d 246, 251 (4th Cir.), cert. denied, 130 S. Ct. 177 (2009).

When evaluating the denial of a suppression motion, we construe

evidence in the light most favorable to the government as the

prevailing party below.       United States v. Black, 525 F.3d 359,

364 (4th Cir.), cert. denied, 129 S. Ct. 182 (2008).

          Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has   reasonable   suspicion    based     on    articulable   facts   that

criminal activity is afoot.       United States v. Arvizu, 534 U.S.

266, 273 (2002); United States v. Sokolow, 490 U.S. 1, 7 (1989);

                                   2
Terry     v.   Ohio,   392    U.S.   1,   22   (1968).        Whether    there   is

reasonable suspicion to justify the stop depends on the totality

of the circumstances, including the information known to the

officer and any reasonable inferences to be drawn at the time of

the stop.       Sokolow, 490 U.S. at 8; Black, 525 F.3d at 364-65.

The   reasonable       suspicion     determination       is   a   “commonsensical

proposition,”       and    deference      should   be     accorded      to   police

officers’ determinations based on their practical experience and

training.       United States v. Foreman, 369 F.3d 776, 782 (4th Cir.

2004).     Our review of the record leads us to conclude that the

district       court    correctly     found     that     reasonable      suspicion

justified the stop of Green. *            The district court thus properly

denied Green’s motion to suppress.

               We also affirm Green’s sentence.           We review a district

court’s findings of fact at sentencing for clear error.                      United

States v. Carter, 300 F.3d 415, 427 (4th Cir. 2002).                     Given the

testimony presented at Green’s sentencing hearing, we find no

clear error in the district court’s finding that a preponderance

of the evidence suggested that Green intended to kill and its

subsequent      decision     to   calculate    Green’s    total    offense    level

      *
       We also note that the firearm in question was not subject
to suppression as it was abandoned prior to Green’s seizure and
was thus not the fruit of the seizure. See California v. Hodari
D., 499 U.S. 621, 626 (1991); United States v. Stevenson, 396
F.3d 538, 546 (4th Cir. 2005).



                                          3
using the second-degree attempted murder cross-reference.                   See

18   U.S.C.     § 1111   (2006);   U.S.    Sentencing      Guidelines     Manual

§§ 2A2.1(a)(2), 2X1.1 (2009).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      4